   Case 3:19-cr-00630-B Document 314 Filed 09/11/20                    Page 1 of 6 PageID 691



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
          Plaintiff,                               §
                                                   §
 v.                                                §      CRIMINAL NO. 3:19-CR-0630-B-23
                                                   §
 JAMES KEITH SMITH,                                §
                                                   §
          Defendant.                               §

                          MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant James Keith Smith’s Motion for Medical Assistance and/or

Compassionate Release (Doc. 297). For the reasons set forth below, the Court DENIES Smith’s

motion.
                                                   I.

                                          BACKGROUND

        On February 19, 2020, Smith was arrested based on a sealed indictment charging him with

possession, and conspiracy to possess, a controlled substance with intent to distribute. Doc. 142,

Arrest Warrant. Shortly thereafter, Smith waived his right to a detention hearing, and the magistrate

judge ordered him detained pending trial. Doc. 105, Detention Order, 1. Smith’s trial is currently

set for November 30, 2020. Doc. 282, Order, 2.

        On August 24, 2020, Smith filed a motion asking the Court to compel medical care from

Limestone County Jail, the facility where he currently resides. Doc. 297, Def.’s Mot., 2–3. In his

motion, Smith explains that he has an infection in his teeth that causes him significant pain. Id. at

1. Further, he states that he is suffering from vertigo, which may be a side effect of the infection. Id.


                                                  -1-
   Case 3:19-cr-00630-B Document 314 Filed 09/11/20                    Page 2 of 6 PageID 692



Though Smith acknowledges he has received antibiotics for the infection, he states that he

“continues to suffer from the same infection” and thus requests that the “proper medical personnel

be provided to address all of his medical needs . . . .” Id. at 2–3. Alternatively, Smith seeks pretrial

“compassionate release” so that he can obtain proper medical care. Id. at 3.

        The Government responded to Smith’s motion, indicating that after Smith filed his motion,

he saw a medical provider, “and the U.S. Marshals are attempting to facilitate additional dentistry

services for Smith.” Doc. 301, Gov’t’s Resp., 1. Additionally, the Government explains why Smith

should remain detained pending trial. Id. at 3–4. Because the Court has received all briefing on

Smith’s motion, it is ripe for review.

                                                   II.

                                         LEGAL STANDARD

        Title 18 U.S.C. § 3142 governs pretrial release. Fed. R. Crim. P. 46(a). Specifically, § 3142

determines whether an individual charged with an offense should be released or detained pending

trial. See § 3142(a). Under that statute, an individual should be detained pretrial “[i]f, after a

hearing . . . , [a] judicial officer finds that no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety of any other person and the

community . . . .” § 3142(e)(1).

        The Court may, however, reopen the hearing “at any time before trial” if it “finds that

information exists that was not known . . . at the time of the hearing and that has a material bearing”

on whether the defendant should be detained. § 3142(f)(2). Additionally, after a pretrial detention

order, the Court may “permit the temporary release of the person . . . to the extent that the [Court]

determines such release to be necessary for preparation of the person’s defense or for another

                                                  -2-
     Case 3:19-cr-00630-B Document 314 Filed 09/11/20                  Page 3 of 6 PageID 693



compelling reason.” § 3142(i).

                                                     III.

                                              ANALYSIS

        Below, the Court first addresses Smith’s request for medical care. Because Smith has not

offered any basis for the Court’s authority to order the provision of his medical care, the Court denies

this request. Next, the Court addresses Smith’s request for pretrial release and concludes that pretrial

release is not warranted.

A.      Smith Has Not Pointed to Any Authority Permitting the Court to Order His Medical Care.

        In his motion, Smith asks the Court to hold a hearing and thereafter order: (1) medical

personnel to address Smith’s medical needs, and (2) those holding in Smith in custody “to take the

steps necessary to ensure he is properly cared for . . . .” Doc. 297, Def.’s Mot., 3. But Smith has not

offered any legal basis for the Court’s authority to provide this relief in Smith’s criminal case. See

generally id. Indeed, it appears that Smith challenges the adequacy of his medical care in

confinement, but such a challenge belongs in a civil-rights action. Thus, the Court DENIES Smith’s

motion insofar as he urges the Court to order the provision of medical care.

B.      Smith Is Not Entitled to Pretrial Release.

        Smith also asks that the Court “grant him a compassionate release” so he can visit medical

professionals. See id. at 3. Because Smith does not state the basis for his request for pretrial release,

the Court analyzes his request under two statutory provisions that would permit the Court, after

Smith has already had his detention hearing, to release him pending trial—18 U.S.C. § 3142(f)(2)

and 18 U.S.C. § 3142(i).



                                                     -3-
   Case 3:19-cr-00630-B Document 314 Filed 09/11/20                   Page 4 of 6 PageID 694



        1.       Smith has not offered material information warranting the reopening of his detention
                 hearing under § 3142(f)(2).

        Under § 3142(f)(2), the Court may reopen a detention hearing before trial if it “finds that

information exists that was not known . . . at the time of the hearing and that has a material bearing

on the issue [of] whether there are conditions of release that will reasonably assure the appearance

of such person . . . and the safety of any other person and the community.” The Fifth Circuit has

interpreted the § 3142(f)(2) standard to necessitate “new” evidence. United States v. Stanford, 367

F. App’x 507, 510 (5th Cir. 2010) (per curiam) (citations omitted).

           Given that § 3142(f)(2) “focuses on whether conditions can be set that reasonably assure

the safety of the community and the defendant’s appearance in court,” Smith’s medical needs “would

not typically factor into an analysis of whether to reopen detention . . . .” See United States v.

Sanmiguel, 2020 WL 3036636, at *1–2 (N.D. Tex. June 5, 2020) (citations omitted) (explaining that

a defendant’s health-related concerns in light of the COVID-19 pandemic should not be analyzed

under § 3142(f)(2)). Indeed, Smith “does not address either prong of the § 3142(f)(2) analysis . . . .”

United States v. McKinney, 2020 WL 2736001, at *1 (E.D. Tex. May 26, 2020) (citations omitted).

Accordingly, the Court DENIES Smith’s motion to the extent he seeks a reopening of his detention

hearing.

        2.       Smith has not shown a compelling reason for temporary release under § 3142(i).

        Section 3142(i) allows the Court to “permit the temporary release” of a defendant detained

pretrial “to the extent that the [Court] determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” Though “[t]here is limited authority as to when

temporary release is justified under § 3142(i) based on ‘another compelling reason,’ . . . a defendant’s


                                                 -4-
   Case 3:19-cr-00630-B Document 314 Filed 09/11/20                   Page 5 of 6 PageID 695



medical condition may present that compelling reason in a particular case.” United States v. Clark,

448 F. Supp. 3d 1152, 2020 WL 1446895, at *2 (D. Kan. 2020) (citing United States v. Rebollo-

Andino, 312 F. App’x 346, 348 (1st Cir. 2009) (per curiam)). For example, courts may utilize

§ 3142(i) to address treatment of “terminal illness or serious injuries.” Id. (describing cases in which

district courts have granted temporary release for treatment of gunshot wounds).

        Here, the Court concludes that Smith has not shown a “compelling reason” for pretrial

release. See § 3142(i).Without disregarding the pain Smith may be suffering, the Court notes that

Smith received one round of antibiotics for his infection and currently receives pain medication. Doc.

297, Def.’s Mot., 2. Further, the Government states that a medical provider saw Smith after he filed

his motion, “and the U.S. Marshals are attempting to facilitate additional dentistry services for

Smith.” Doc. 301, Gov’t’s Resp., 1. Under these circumstances, the Court does not find a

“compelling reason” for Smith’s pretrial release and DENIES his motion insofar as he seeks release

under § 3142(i). See § 3142(i).

                                                  IV.

                                          CONCLUSION

        For the foregoing reasons, the Court DENIES Smith’s Motion for Medical Assistance and/or

Compassionate Release (Doc. 297).




                                                 -5-
Case 3:19-cr-00630-B Document 314 Filed 09/11/20   Page 6 of 6 PageID 696



   SO ORDERED.

   SIGNED: September 11, 2020.



                                 _________________________________
                                 JANE J. BOYLE
                                 UNITED STATES DISTRICT JUDGE




                                  -6-
